DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group I (claim 1-11) with specie paclitaxel in the reply filed on 11/18/2021 is acknowledged.  The traversal is on the ground(s) that group I (composition) and group II (method of treating a cancer) can be examined together without imposing a serious burden on the examiner.   This is not found persuasive because 1) two groups do not have the same classification, and 2) as set forth in the restriction requirement two invention are related as product and process of use. The process of the cancer can be performed by materially different product, such as immunotherapy, radiation therapy, etc., and the product can be used in a materially different process of. For the reasons the requirement is still deemed proper and is therefore made FINAL.  
Applicant is noted that at the time of the product found allowable, the process of treating cancer set forth in the group II may be considered as rejoinder for examination. 
Claims 1-20 are pending.
Claims 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention/species, there being no allowable generic or linking claim. 


Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 3/6/2020 are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Written Description:
1) Protein light and heavy chain having at least 85% sequence homology to SEQ ID NO: 6 and 3
2) composition for treating cancer without targeting agent

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of   
To satisfy the written description requirement, a patent specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Possession may be shown. For claimed product the specification must provide sufficient distinguishing identifying characteristics of the genus, including disclosure of complete or partial structure, physical and/or chemical properties, functional characteristics, structure/function correlation, methods of making the claimed product, level of skill and knowledge in the art, and predictability in the art or any combination thereof. 

The claims are broadly drawn to a composition comprising a protein light chain that is >85% sequence identity to SEQ ID NO: 6, that is conjugated to payload, wherein the composition further comprising a protein heavy chain that is >85% sequence identity to SEQ ID NO: 3.
The specification teaches that clathrin is a cage protein comprising a heavy chain isoform 2 (SEQ ID NO: 1) and the protein with 6 His tag (SEQ ID NO: 3) and a light chain (SEQ ID NO: 4) and the chain with 6 His tag (SEQ ID NO: 6, page 6+ and page 34+). The specification teaches a composition that is drug loaded vehicle comprising a protein (clathrin) forming a 3D case structure to cave a payload and targeting agent conjugated to the cage protein (summary).  The specification, in the example, teaches the methods of purification of the clathrin proteins/isoforms (page 40+). The specification describes the drug-loaded vehicle for cancer cell over normal healthy cell may been internalized (figure 2-3). The specification then contemplates methods of assembling the cage for delivering payload including conjugated to chemotherapeutic agents or imaging agent etc., into cell for therapeutic or diagnosis purposes including cancer treatment (page 11+ and 25+). 
protein (page 7+), here is clathrin, payload (page 11+) anti-cancer agent, and targeting agent (page 20+), in this section, specification teaches the composition disclosed in this application, is a cell specific therapeutic and imaging-agent delivery system, targeting therapeutic delivery can enhance the effective dose at the site by cell specific targeting agent that bind to an antigen or receptor etc on the cell. 
Based on the specification, clathrin could be used as vesicle for delivering anti-cancer agent, but indeed the system requires a targeting molecule such as antibody to recognize the antigen expressed on the cancer for inhibiting or killing by anti-cancer agents.  Since clathrin is merely a carrier and endocytosis by cells, without directing by targeting molecule (antibody etc), the claimed composition could not perform the function of killing cancer cells over the normal cells. 
However, the specification teaches, except human heavy and light chains of SEQ ID NO: 1 and 4 as well as six His tag proteins thereof, SEQ ID NO: 3 and 6, does not teach any variants, derivatives of the clathrin protein having up to 15% sequence identity to the sequences of protein above. The specification does not teach where and how to substitute, delete, add the amino acids to modify the isoforms to 85% or more of the sequences identity to the isoform 2 (SEQ ID NO: 1/3 and 4/6) and used them in the composition.  The specification does not teach a composition merely comprising clathrin protein conjugated to a payload of anti-cancer agent used for cancer cell treatment without targeting/recognizing cancer cell over the normal cells.
	A description of a genus may be achieved by means of a recitation of a representative number of species falling within the scope of the genus or by describing 

The court has since clarified that this standard applies to compounds other than cDNAs. See University of Rochester v. G.D. Searle & Co., Inc.,     F.3d    ,2004 WL 260813, at *9 (Fed.Cir.Feb. 13, 2004).   The instant specification fails to provide sufficient descriptive information in the broadly claimed clathrin derivatives. The specification does not provide a specific or detail structural characteristics of the homologous to the sequences of SEQ ID NO: 3 or 6 listed in the claims.  Thus, one of skill in the art would reasonably conclude that the inventor(s), at the time the application was filed, did not have possession of the claimed invention.
As stated in the Written Description Guideline (2008), the levels of the skill and knowledge in the art would not be able to identify without further testing which of these variants could be used or have the same function as the clathrin proteins listed in SEQ ID NO: 3 and 6 and could not identify the composition for targeting a cancer over a normal cells without targeting agent in there.  Based on the lack of knowledge and predictability in the art those of ordinary skill in the art would not conclude that the 
Vas-Cath Inc. v. Mahurkar, 19USPQ2d 1111, clearly states “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the ‘written description’ inquiry, whatever is now claimed.” (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.” (See Vas-Cath at page 1116).  As discussed above, the skilled artisan cannot envision the detailed chemical structure(s) and functional attribute(s) of the encompassed genus of variants or derivatives as claimed, and therefore conception is not achieved until reduction to practice has occurred, regardless of the complexity or simplicity of the method of isolation.   Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method of isolating it.  The compound itself is required.  See Fiers v. Revel, 25 USPQ2d 1601 at 1606 (CAFC 1993) and Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.

One cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481 at 1483.  In Fiddes, claims directed to mammalian FGF’s were found to be unpatentable due to lack of written description for that broad class.  The specification provided only the bovine sequence.

Therefore, only the composition comprising clathrin light and heavy chains of SEQ ID NO: 6 and 3 conjugated to a payload and a targeting agent, but not the full breadth of the claims, meets the written description provision of 35 U.S.C. §112, first paragraph.  Applicant is reminded that Vas-Cath makes clear that the written description provision of 35 U.S.C. §112 is severable from its enablement provision (see page 1115). 
Applicant may also refer to Written Description Guideline at USPTO website:
http://www.uspto.gov/web/patents/guides.htm
Example 9, protein variant in particular.






Scope of Enablement:

Claims 1-11 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a composition comprising clathrin protein having light and heavy chains of SEQ ID NO: 6 and 3, a payload and a targeting agent including peptide or small molecule for targeting cancer cell, does not reasonably provide enablement for the full scope of claimed composition encompassing variants of clathrin protein and without targeting agent for targeting a cancer cell over normal cell. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the variants and use the invention (composition treating cancer) commensurate in scope with these claims. 
The factors to be considered in determining whether undue experimentation is required are summarized In re Wands 858 F.2d 731, 8 USPQ2nd 1400 (Fed. Cir, 1988).  The court in Wands states: "Enablement is not precluded by the necessity for some experimentation such as routine screening.  However, experimentation needed to practice the invention must not be undue experimentation.  The key word is 'undue,' not 'experimentation.' "(Wands, 8 USPQ2d 1404).  Clearly, enablement of a claimed invention cannot be predicated on the basis of quantity of experimentation required to make or use the invention.  "Whether undue experimentation is needed is not a single, simple factual determination, but rather is a conclusion reached by weighing many factual considerations."  (Wands, 8 USPQ2d 1404).  The factors to be considered in determining whether undue experimentation is required include: (1) the nature of the invention, (2) the relative skill of those in the art, (3) the breadth of the claims, (4) the amount or direction or guidance presented, (5) the presence or absence of working examples, (6) the quantity of experimentation necessary, (7) the state of the prior art, and (8) the predictability or unpredictability of the art.  

Although the quantity of experimentation alone is not dispositive in a determination of whether the required experimentation is undue, this factor does play a central role.  For example, a very limited quantity of experimentation may be undue in a fledgling art that is unpredictable where no guidance or working examples are provided in the specification and prior art, whereas the same amount of experimentation may not be undue when viewed in light of some guidance or a working example or the experimentation required is in a predictable established art.  Conversely, a large quantity of experimentation would require a correspondingly greater quantum of guidance, predictability and skill in the art to overcome classification as undue experimentation.  In Wands, the determination that undue experimentation was not required to make the claimed invention was based primarily on the nature of the art, and the probability that the required experimentation would result in successfully obtaining the claimed invention.  (Wands, 8 USPQ2d 1406)  Thus, a combination of factors which, when viewed together, would provide an artisan of ordinary skill in the art with an expectation of successfully obtaining the claimed invention with additional experimentation would preclude the classification of that experimentation as undue.  A combination of Wands factors, which provide a very low likelihood of successfully obtaining the claimed invention with additional experimentation, however, would render the additional experimentation undue.  


The nature of the invention
The claims are drawn to composition comprising a protein light chain that is >85% sequence identity to SEQ ID NO: 6, that is conjugated to payload, wherein the composition further comprising a protein heavy chain that is >85% sequence identity to SEQ ID NO: 3, wherein the payload is anti-cancer agent including paclitaxel and composition containing no antibody as targeting agent.
Level of skill in the art
The level of skill in the art is deemed to be high, generally that of a PhD or MD.
The breadth of the claims
Application broadly claims a composition comprising non-antibody light and heavy chains of SEQ ID Nos: 6 and 3 or variants that have at least 85% sequence identity to thereof conjugate to a payload that is anticancer agent. The claimed composition contains no antibody (claim 1) or any targeting agent (claim 11) and silence on other targeting agent such as peptide ligand etc.  Thus the claimed composition broadly encompasses variants of clathrin protein linked to anticancer agent used for treating cancer, but may not recognize a target expressed on the cancer cell. 
Guidance in the specification and Working Examples
The specification teaches that clathrin is a cage protein comprising a heavy chain isoform 2 (SEQ ID NO: 1) and the protein with 6 His tag (SEQ ID NO: 3) and a light chain (SEQ ID NO: 4) and the chain with 6 His tag (SEQ ID NO: 6, page 6+ and page 34+). The specification teaches that a composition is drug loaded vehicle comprising a protein (clathrin) forming a 3D case structure to cave a payload and targeting agent conjugated to the cage protein (summary).  The specification describes the drug-loaded 
The specification, starting at page 6 on the section of “Exemplary composition”, teaches three component in the composition: protein (page 7+), here is clathrin, payload (page 11+) anti-cancer agent, and targeting agent (page 20+), in this section, specification teaches that the composition disclosed in this application is a cell specific therapeutic and imaging-agent delivery system, targeting therapeutic delivery can enhance the effective dose at the site by cell specific targeting agent that bind to an antigen or receptor etc on the cell. 
Based on the specification, clathrin could be used as vesicle for delivering anti-cancer agent, but indeed the system requires a targeting molecule such as antibody, a peptide ligand or binding partner to recognize the antigen/protein expressed on the cancer for inhibiting or killing by the anti-cancer agents.  Since clathrin is merely a carrier and endocytosis by cells, without directing by targeting molecule the claimed composition could not perform the function of killing cancer cells over the normal cells. Thus, one skilled in the art would not how to use the composition properly for a cancer treatment.  
The specification does not teach variants of clathrin having up to 15% sequence alternations in both light and heavy chains.  Thus, one skilled in the art would not know how to make the variants which could perform the function as clathrin to form a cage and carry the anti-cancer agent to the cancer site.	 
Quantity of experimentation, the unpredictability of the art and/or the state of the prior art:
	Since experimentation in the areas of cancer therapy is extremely large given the unpredictability associated with the etiologies of different tumors and the lack of predicting the effectiveness of cancer treatment without targeting specific antigen expressed on a tumor, one skilled in the art would expect a quantity of experimentations done in this case.
Those of skill in the art recognize that what may be "preferable" in the lab is only suggestive and does not qualify as a reasonable expectation of success, especially in a highly unpredictable art such as using carrier protein conjugate to payload of anti-cancer agent for treating specific tumor.  Since the specification has clearly suggested it is necessary for a composition contain a targeting agent for antigen specific cancer treatment one skilled in the art would not know how to use the claimed invention, a composition comprising clathrin conjugated to a payload of anti-cancer agent without targeting agent. 
The prior art provides teaching of using clathrin light and heavy chains to carry a therapeutic agent, which targets a cell expressing the antigen or target molecule (see art rejection below).
It is understood that the absence of working examples should never be the sole reason for rejecting a claims as being broader than an enabling disclosure.  However the criticality of working examples in an unpredictable art, such as treating cancer with the claimed composition, would be necessary for giving one skilled in the art a direction of making and using the claimed composition. 
Conclusion
Thus given the claims in an art whose nature is identified as unpredictable, the unpredictability of that art, the lack of guidance provided in the specification and the negative teachings in the prior art balanced only against the high skill level in the art, it is the position of the examiner that it would require undue experimentation for one of skill in the art to perform the method of the claim as written.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.



This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Claims 1-10 are rejected under 35 U.S.C. 103 as being obvious over by Vitaliano et al (US2010226856-A1, Sept, published 2010) as evidenced by sequence alignment to SEQ ID NO: 3 and 6 in view of Campion et al (WO2008/103920, published Feb 2008). 
The instant claims recite a composition comprising light and heavy chains of SEQ ID NO: 6 and 3 conjugated to an anti-cancer agent including paclitaxel, and the composition contain no antibody or any targeting agent.  

Vitaliano et al first teach clathrin protein comprising a light chain that has 100% local identity to SEQ ID NO: 6 without 6 his-tag and a heavy chain having more than 98% sequence identity to the instant SEQ ID NO: 3 ( figure 1) as evidenced by sequence alignment below.  Vitaliano et al then teach that clathrin is a cage protein that could be used as a vesicle to carry a therapeutic agent because it can form cavities and have function of cellular endocytosis [0002-0011 and 0156-200].  Vitaliano et al further teach an example of clathrin element in a composition which comprises payload that are diagnostic or therapeutic agents, such as cancer drugs [0204] as well as targeting agent comprising peptides or small molecule or antibody [0368] delivered to cancer site and released for cancer treatment [0204, 0133 and 0369]. Vitaliano et al further teach a 
Vitaliano et al do not teach specific anti-cancer drug inhibiting microbubule formation including paclitaxel as a payload listed in claim 9 and not teach payload being conjugated to clathrin protein comprising SEQ ID NO: 6 and 3. 
Campion et al teach a composition comprising targeting protein ferritin as a cage and payload as therapeutic agent that encapsulated within the case for treating cancer (entire document, abstract). Campion et al teach payload including anti-cancer chemotherapeutic agents, such as paclitaxel etc [0078].
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was to form a composition comprising the light and heavy chain of clathrin and payload of paclitaxel with expected result.  One of ordinary skill in the art before the effective filing date of was made would have been motivated with reasonable expectation in order to form a composition for cancer targeting treatment by cage the chemotherapeutic drug, paclitaxel conjugated to clathrin of light or heavy chain because Vitaliano et al have already shown the composition comprising payload comprising the anti-cancer drug and clathrin as protein vesicle and Campion et al have already shown specific anti-cancer chemotherapeutic agents listed in the present claims.  Therefore, the references in combination teach every limitation of the claims and the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the invention was made, absent unexpected results.
QY=SEQ ID NO: 6
; Sequence 12, Application US/13724753
; Publication No. US20130156697A1
; GENERAL INFORMATION
;  APPLICANT: Vitaliano, Franco
;  APPLICANT:Vitaliano, Gordana D
;  TITLE OF INVENTION: ISOLATED PROTEIN MEDICAMENT
;  CURRENT APPLICATION NUMBER: US/13/724,753
;  CURRENT FILING DATE: 2012-12-21
;  RELEVANT RESIDUES IN SEQ ID NO: (1)..(248)
US-13-724-753-12
  Query Match             95.8%;  Score 1301;  DB 11;  Length 248;
  Best Local Similarity   100.0%;  
  Matches  248;  Conservative    0;  Mismatches    0;  Indels    0;  Gaps    0;

Qy          1 MAELDPFGAPAGAPGGPALGNGVAGAGEEDPAAAFLAQQESEIAGIENDEAFAILDGGAP 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAELDPFGAPAGAPGGPALGNGVAGAGEEDPAAAFLAQQESEIAGIENDEAFAILDGGAP 60

Qy         61 GPQPHGEPPGGPDAVDGVMNGEYYQESNGPTDSYAAISQVDRLQSEPESIRKWREEQMER 120
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db         61 GPQPHGEPPGGPDAVDGVMNGEYYQESNGPTDSYAAISQVDRLQSEPESIRKWREEQMER 120

Qy        121 LEALDANSRKQEAEWKEKAIKELEEWYARQDEQLQKTKANNRVADEAFYKQPFADVIGYV 180
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        121 LEALDANSRKQEAEWKEKAIKELEEWYARQDEQLQKTKANNRVADEAFYKQPFADVIGYV 180

Qy        181 TNINHPCYSLEQAAEEAFVNDIDESSPGTEWERVARLCDFNPKSSKQAKDVSRMRSVLIS 240
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        181 TNINHPCYSLEQAAEEAFVNDIDESSPGTEWERVARLCDFNPKSSKQAKDVSRMRSVLIS 240

Qy        241 LKQAPLVH 248
              ||||||||
Db        241 LKQAPLVH 248

QY=SEQ ID NO: 3
; Sequence 9, Application US/13724753
; Publication No. US20130156697A1
; GENERAL INFORMATION
;  APPLICANT: Vitaliano, Franco
;  APPLICANT:Vitaliano, Gordana D
;  TITLE OF INVENTION: ISOLATED PROTEIN MEDICAMENT
;  CURRENT APPLICATION NUMBER: US/13/724,753
;  CURRENT FILING DATE: 2012-12-21
;  RELEVANT RESIDUES IN SEQ ID NO: (1)..(1639)
US-13-724-753-9
  Query Match             98.4%;  Score 8415;  DB 11;  Length 1639;
  Best Local Similarity   98.8%;  
  Matches 1629;  Conservative    0;  Mismatches  0;  Indels   20; Gaps    2;

Qy          1 MAQILPIRFQEHLQLQNLGINPANIGFSTLTMESDKFICIREKVGEQAQVVIIDMNDPSN 60
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db          1 MAQILPIRFQEHLQLQNLGINPANIGFSTLTMESDKFICIREKVGEQAQVVIIDMNDPSN 60

Qy         61 PIRRPISADSAIMNPASKV----------IFNIEMKSKMKAHTMTDDVTFWKWISLNTVA 110
              |||||||||||||||||||          |||||||||||||||||||||||||||||||
Db         61 PIRRPISADSAIMNPASKVIALKAGKTLQIFNIEMKSKMKAHTMTDDVTFWKWISLNTVA 120


              ||||||||||||||||||||||||||||||||||||||||          ||||||||||
Db        121 LVTDNAVYHWSMEGESQPVKMFDRHSSLAGCQIINYRTDA----------KQKWLLLTGI 170

Qy        171 SAQQNRVVGAMQLYSVDRKVSQPIEGHAASFAQFKMEGNAEESTLFCFAVRGQAGGKLHI 230
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db        171 SAQQNRVVGAMQLYSVDRKVSQPIEGHAASFAQFKMEGNAEESTLFCFAVRGQAGGKLHI 230
……………………………………………………………………………………………………….

Qy       1431 DHTRAVNYFSKVKQLPLVKPYLRSVQNHNNKSVNESLNNLFITEEDYQALRTSIDAYDNF 1490
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1431 DHTRAVNYFSKVKQLPLVKPYLRSVQNHNNKSVNESLNNLFITEEDYQALRTSIDAYDNF 1490

Qy       1491 DNISLAQRLEKHELIEFRRIAAYLFKGNNRWKQSVELCKKDSLYKDAMQYASESKDTELA 1550
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1491 DNISLAQRLEKHELIEFRRIAAYLFKGNNRWKQSVELCKKDSLYKDAMQYASESKDTELA 1550

Qy       1551 EELLQWFLQEEKRECFGACLFTCYDLLRPDVVLETAWRHNIMDFAMPYFIQVMKEYLTKV 1610
              ||||||||||||||||||||||||||||||||||||||||||||||||||||||||||||
Db       1551 EELLQWFLQEEKRECFGACLFTCYDLLRPDVVLETAWRHNIMDFAMPYFIQVMKEYLTKV 1610

Qy       1611 DKLDASESLRKEEEQATETQPIVYGNLSL 1639
              |||||||||||||||||||||||||||||
Db       1611 DKLDASESLRKEEEQATETQPIVYGNLSL 1639


Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642